Exhibit February 6, 2008 Alpharma Inc. Alpharma Operating Corporation Alpharma U.S. Inc. Barre Parent Corporation Alpharma Euro Holdings Inc. Alpharma (Bermuda) Inc. Alpharma USHP Inc. Alpharma Animal Health Company Mikjan Corporation Alpharma Holdings Inc. Alpharma Specialty Pharma Inc. Purepac Pharmaceutical Holdings, Inc. Alpharma Pharmaceuticals LLC Barre Parent Corporation 440 Route 22 East Bridgewater, New Jersey 08807 Re:Consent to Disposition of API Division Ladies and Gentlemen: Reference is made to that certain Amended and Restated Loan and Security Agreement dated March 10, 2006 (as at any time amended, the "Loan Agreement"), among Alpharma Inc., a Delaware corporation ("Alpharma"), Alpharma Operating Corporation, a Delaware corporation, Alpharma U.S. Inc., a Delaware corporation, Barre Parent Corporation, a Delaware corporation, Alpharma Euro Holdings Inc., a Delaware corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma USHP Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings Inc., a Delaware corporation, Alpharma Specialty Pharma Inc., a Delaware corporation f/k/a Alpharma Pharmaceuticals Inc., Purepac Pharmaceutical Holdings, Inc., a Delaware corporation, and Alpharma Pharmaceuticals LLC, a Delaware limited liability company f/k/a Alpharma Branded Products Division Inc. (collectively, "Borrowers" and individually, a "Borrower"), the various financial institutions party thereto from time to time (collectively, "Lenders") and Bank of America, N.A., a national banking association, in its capacity as collateral and administrative agent for the Lenders (together with its successors in such capacity, "Agent").Capitalized terms used herein and not otherwise defined herein shall have the meaning ascribed to such terms in the Loan Agreement. Borrowers have informed Agent and Lenders that certain Subsidiaries that are not Borrowers intend to dispose of all of the capital stock and other Equity Interests they own in certain entities, which are not Borrowers, associated with Alpharma's active pharmaceuticals business (the "API Stock Disposition") and, in connection therewith, Alpharma intends to dispose of certain assets relating to its active pharmaceutical ingredients business located in the United States (the "API Asset Alpharma Inc., et al. February 6, Page 2 Disposition" and, collectively with the API Stock Disposition, the "API Disposition"), which assets are more particularly described on Exhibit A attached hereto (the "API Assets").For illustrative purposes, a list of the Accounts and Inventory of Alpharma, which would constitute "API Assets" as of December 31, 2007, is attached hereto and incorporated herein as Exhibit B. The API Asset Disposition does not constitute a Permitted Asset Disposition under the Loan Agreement.Borrowers have requested that Agent and Lenders consent to the API Asset Disposition and agree to release their Liens on the API Assets in connection therewith.Agent and Lenders are willing to do so, on the terms and subject to the conditions set forth herein. NOW THEREFORE, for Ten Dollars ($10.00) in hand paid, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Consent to API Disposition.Notwithstanding theprovisions of
